                                       Case 3:21-cr-00011-WHA Document 134 Filed 07/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                    Plaintiff,                        No. CR 21-00011 WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13   CHEN SONG,                                         ORDER RE NOTICE OF DISMISSAL
                                  14                    Defendant.

                                  15

                                  16         Leave to dismiss the indictment and superseding indictment against Chen Song in the

                                  17   above-captioned case is GRANTED. Her passport shall be returned immediately. She may

                                  18   travel freely.

                                  19

                                  20         IT IS SO ORDERED.

                                  21

                                  22   Dated: July 23, 2021.

                                  23

                                  24
                                                                                            WILLIAM ALSUP
                                  25                                                        UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
